               Case 2:20-cv-01174-RAJ Document 52 Filed 03/31/21 Page 1 of 4




 1                                                                    Honorable Richard A. Jones
                                                      NOTE ON MOTION CALENDAR: March 31, 2021
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9

10   JESSICA BENTON, SHELBY BRYANT,
     ANNE MARIE CAVANAUGH, and ALYSSA
11   GARRISON,                                            No.     2:20-CV-01174 RAJ

12                                  Plaintiffs,
                                                          STIPULATED MOTION TO CONTINUE
13                  v.                                    TRIAL AND DISCOVERY DEADLINES

14   CITY OF SEATTLE,

15                                  Defendant.

16

17                                                STIPULATION

18          Pursuant to the Court’s September 10, 2020 Order Setting Trial Date and Related Dates (Dkt.

19   30), Fed. R. Civ. P. 6(b) and Fed R. Civ. P. 26, the parties, having met and conferred on this specific

20   issue, hereby stipulate to continue and reset the following deadlines to the dates specified. Good

21   cause exists to grant such relief and any neglect by the parties is excusable given current uncertainties

22   of what complaint will be operative in this case, Plaintiffs having filed a motion to amend their

23   complaint on September 29, 2020. Dkt. 42. To preserve judicial resources, the parties have withheld


      STIPULATED MOTION TO CONTINUE TRIAL AND DISCOVERY                                    Peter S. Holmes
                                                                                           Seattle City Attorney
      DEADLINES - 1 (2:20-cv-01174 RAJ)                                                    701 5th Avenue, Suite 2050
                                                                                           Seattle, WA 98104-7095
                                                                                           (206) 684-8200
              Case 2:20-cv-01174-RAJ Document 52 Filed 03/31/21 Page 2 of 4




 1   from seeking such relief and instead waited for decision on the Motion to Amend Complaint.

 2   However, the current discovery schedule and related deadlines are unduly burdensome given current

 3   uncertainties regarding the pleadings. The parties have thus agreed to push out all dates in in the

 4   September 10, 2020 order by four months, creating the following schedule.

 5
        Case Event                                                              Date
 6      Deadline for Expert Witness Disclosure/Reports FRCP                 July 31, 2021
        26(a)(2)
 7      Discovery Cutoff                                               October 1, 2021
        Deadline to file Dispositive Motions                           October 27, 2021
 8      Deadline to File Motions in limine                            December 28, 2021
        Deadline for Filing Trial Briefs, Proposed Findings of Fact    January 17, 2022
 9      and Conclusion of Law and Jury Instructions (do not file
        proposed Findings of Fact and Conclusion of Law with the
10      Clerk)
        Trial Date                                                     January 24, 2022 –
11                                                                      February 4, 2022

12
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD this 31st day of March, 2021.
13

14          DATED this 31st day of March, 2021.

15                                         PETER S. HOLMES
                                           Seattle City Attorney
16

17                                 By:     /s/ Jeremy Wood
                                             Jeremy Wood, WSBA# 51803
18                                           Ghazal Sharifi, WSBA# 47750
                                             Carolyn U. Boies, WSBA# 40395
19                                           Assistant City Attorneys

20                                         Seattle City Attorney’s Office
                                           701 Fifth Avenue, Suite 2050
21                                         Seattle, WA 98104
                                           Tel #: (206) 684-8200
22                                         Fax:# (206) 684-8284

23                                         E-mail: jeremy.wood@seattle.gov


      STIPULATED MOTION TO CONTINUE TRIAL AND DISCOVERY                                     Peter S. Holmes
                                                                                            Seattle City Attorney
      DEADLINES - 2 (2:20-cv-01174 RAJ)                                                     701 5th Avenue, Suite 2050
                                                                                            Seattle, WA 98104-7095
                                                                                            (206) 684-8200
          Case 2:20-cv-01174-RAJ Document 52 Filed 03/31/21 Page 3 of 4




 1                             E-mail: ghazal.sharifi@seattle.gov
                               E-mail: carolyn.boies@seattle.gov
 2
                               Attorney for Defendant City of Seattle
 3

 4

 5                             By:      /s/ J. Talitha Hazelton
                               J. Talitha Hazelton, WSBA# 52460
 6
                               Smith Law LLC
 7                             4301 NE 4th St. PO BOX 2767
                               Renton, WA 98058
 8                             talitha@thesmithlaw.com
                               Tel: (206) 715-4248
 9                             Fax: (206) 900-2664

10                             Attorney for Plaintiffs

11

12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATED MOTION TO CONTINUE TRIAL AND DISCOVERY                  Peter S. Holmes
                                                                        Seattle City Attorney
     DEADLINES - 3 (2:20-cv-01174 RAJ)                                  701 5th Avenue, Suite 2050
                                                                        Seattle, WA 98104-7095
                                                                        (206) 684-8200
              Case 2:20-cv-01174-RAJ Document 52 Filed 03/31/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on March 31 2021 I electronically filed the foregoing with the Clerk of
     the Court using the CM/ECF system which will send notification of such filing to the following:
 3
                 J. Talitha Hazelton                         ( x ) Via Email
 4               SMITH LAW LLC                               talitha@thesmithlaw.com
                 4301 NE 4th Street                          mona@thesmithlaw.com
 5               P.O. Box 2767
                 Renton, WA 98059
 6               (206) 715-4248

 7               [Attorney for Plaintiffs]

 8

 9                                _/s/Jeremy Wood____________________________
                                  Jeremy Wood
10                                Assistant City Attorney

11

12

13

14

15

16

17

18

19

20

21

22

23


      STIPULATED MOTION TO CONTINUE TRIAL AND DISCOVERY                                Peter S. Holmes
                                                                                       Seattle City Attorney
      DEADLINES - 4 (2:20-cv-01174 RAJ)                                                701 5th Avenue, Suite 2050
                                                                                       Seattle, WA 98104-7095
                                                                                       (206) 684-8200
